                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           DOCKET NO. 3:18-cv-00573-FDW-DCK
 IONA FRANKLIN,                                 )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )
                                                )                      ORDER
 MARK T. ESPER,                                 )
 Secretary of the Army                          )
                                                )
        Defendant.                              )
                                                )
                                                )
                                                )

       THIS MATTER is before the Court on the parties’ Joint Status Report and Motion to Lift

Stay (“Joint Motion”) (Doc. No. 35). For good cause shown, the stay entered in this case on July

18, 2019 (Doc. No. 32) is LIFTED. In addition, the Court liberally construes the pleading as a

motion to amend the Complaint. Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure,

the Motion to Amend is hereby GRANTED. As noted by the parties, since this matter is requesting

the Court’s review of an administrative decision, discovery will not be necessary, and this matter

will be decided on the motions.

       IT IS, THEREFORE, ORDERED:

           •   The Motion for Leave to Amend the Complaint is GRANTED, and Plaintiff shall

               file an Amended Complaint by November 12, 2020.

           •   Motions to Amend the Record shall be due within twenty-eight (28) days of

               the filing of Defendant’s Answer to the Amended Complaint.



                                                1



       Case 3:18-cv-00573-FDW-DCK Document 36 Filed 10/14/20 Page 1 of 2
    •   Summary Judgement Motions are due within twenty-eight (28) days of filing

        the Motion to Amend Record.

    •   Responses and Replies by both parties shall be filed in accordance with the Local

        Rules of Practice and Procedure of the United States District Court for the Western

        District of North Carolina.

IT IS SO ORDERED.

                               Signed: October 14, 2020




                                         2



Case 3:18-cv-00573-FDW-DCK Document 36 Filed 10/14/20 Page 2 of 2
